McCall, J. (dissenting).
The plaintiff in this action sets up a contract and pleads a breach thereof. Both of these elements in his case must be taken as conceded, being questions of fact. It is true that he does allege special damage, but the averments in this respect-are neither vague nor ambiguous, nor do I believe the damages which he seeks to recover can be classified as either contingent or speculative, nor yet can they be in my judgment held to Tie such as could not reasonably be expected to flow from any default that might arise in carrying out the terms of the contract. Beyond any question upon such facts being proven plaintiff would be entitled to nominal damages at least. Going so *409far to sustain the well and ofte.n-expressed principle that wherever there is a wrong there should be a remedy to redress it. I favor an affirmance.
Interlocutory judgment reversed, with costs to appellant in this court and court below, and demurrer sustained, with leave to plaintiff to amend within six days, upon payment of costs.